Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 1 of 10 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 Annette Martin, individually and on behalf of all others
 similarly situated,                                                    Case No.
                                         Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 McCarthy, Burgess & Wolff, Inc.,
 and John Does 1-25
                                       Defendants.


       Plaintiff Annette Martin (hereinafter, “Plaintiff”), an Florida resident, brings this Class

Action Complaint by and through her attorneys, Zeig Law firm, LLC, against Defendant McCarthy,

Burgess & Wolff, Inc (hereinafter “Defendant MB&W”), individually and on behalf of a class of

all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“The FDCPA” or “The

   Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair

   debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress

   was concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                                                                     1
Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 2 of 10 PageID 2




  Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

  "'the effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the state law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to the claim occurred.

                                    NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of Florida consumers under §

  1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA"), and

     6.      Plaintiff is seeking damages and declaratory relief.



                                             PARTIES
Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 3 of 10 PageID 3




     7.      Plaintiff is a resident of the State of Florida, County of Duval, residing at 11610 Deep

  Springs Drive W, Jacksonville, FL 32219.

     8.      Defendant McCarthy, Burgess & Wolff, Inc. is a "debt collector" as the phrase is

  defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 26000 Cannon Rd.

  Cleveland, Ohio 44146.

     9.      Upon information and belief, Defendant McCarthy, Burgess & Wolff, Inc. is a

  company that uses the mail, telephone, and facsimile and regularly engages in business the

  principal purpose of which is to attempt to collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individuals with addresses in the State of Florida;

             b. to whom Defendant MB&W sent an initial collection letter attempting to collect

                 a consumer debt;

             c. that imposed unauthorized fees and did not provide any explanation for

                 unauthorized fees;

             d. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     13.     The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or
Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 4 of 10 PageID 4




  have purchased debts.

     14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ 1692e and 1692f.

     16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     17.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any
Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 5 of 10 PageID 5




                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants' written communications to consumers, in the forms

                 attached as Exhibit A violate 15 U.S.C. § 1692e and 1692f.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.
Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 6 of 10 PageID 6




     19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

     20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     21.     Some time prior to September 17, 2020, an obligation was allegedly incurred to

  creditor ViaSat Inc. dba Exede Internet

     22.     The ViaSat Inc. dba Exede Internet obligation arose out of transactions incurred

  primarily for personal, family or household purposes.

     23.     The alleged ViaSat Inc. dba Exede Internet obligation is a "debt" as defined by 15

  U.S.C.§ 1692a(5).

     24.     ViaSat Inc. dba Exede Internet is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

     25.     ViaSat Inc. dba Exede Internet debt purportedly contracted with the Defendant

  MB&W to collect the alleged debt.



                           Violation – September 17, 2020 Collection Letter

     26.     On or about September 17, 2020, Defendant MB&W sent the Plaintiff a collection

  letter (the “Letter”) regarding the alleged debt owed to ViaSat Inc. dba Exede Internet See a true

  and correct copy of the Letter attached at Exhibit A.

     27.     The letter states a current balance of $523.27.

     28.     The letter further states a breakdown of the total balance as follows: Current
Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 7 of 10 PageID 7




  Principal $428.91 and a Collection Charge: $94.36.

      29.     Plaintiff did not agree to such a collection charge.

      30.     The addition of this collection fee by Defendant which was not authorized by the

  agreement creating the debt or permitted by law, was an attempt to collect an amount not owed

  by Plaintiff.

      31.     Defendant misled and deceived Plaintiff into the belief that she falsely owed an

  additional collection fee, when this charge is a violation of the FDCPA.

      32.     Plaintiff incurred an injury as Defendant provided her with false information as to

  the amount she actually owed on the alleged debt and charged an exorbitant collection fee,

  causing Plaintiff emotional distress due to the fear and confusion and causing Plaintiff to expend

  time and resources retaining an attorney to defend her consumer rights.

      33.     In addition, Plaintiff incurred an informational injury as Defendant provided her with

  false information as to the amount she actually owed on the alleged debt.

      34.     Moreover, upon information and belief, the current principal of $428.91, includes

  fees that are due to other factors besides principal and is therefore deceptive to the Plaintiff,

  further confusing Plaintiff and causing more time and resources expended due to Defendant’s

  letter.

      35.     As a result of Defendants’ deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.
Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 8 of 10 PageID 8




     37.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     39.     Defendant violated §1692e:

             a. Falsely representing the amount of the debt in violation of §1692e(2)(A);

             b. Falsely representing that it was entitled to charge an amount it was not entitled

                 to charge in violation of §1692e(2);

             c. Threatening to charge a fee in which it was not legally entitled to charge in

                 violation of §1692e(5); and

             d. Making a false and misleading representation in violation of §1692e(10).

     40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                 COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692f et seq.

     41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     43.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

     44.     Defendant violated this section by
Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 9 of 10 PageID 9




               a.     unfairly advising Plaintiff that she owed Defendant more money than the

      amount of her debt; and

               b.     attempting to collect an amount not expressly authorized by the underlying

      agreement creating the debt or permitted by law in violation of § 1692f(1).

      45.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.



                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Annette Martin, individually and on behalf of all others

   similarly situated demands judgment from Defendant MB & W as follows:


      1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Justin Zeig, esq. as Class Counsel;

      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


Dated: December 8, 2020                                      ZEIG LAW FIRM, LLC
                                                             /s/ Justin Zeig
                                                             Justin Zeig, Esq.
                                                             FL Bar No. 112306
Case 3:20-cv-01382-MMH-JRK Document 1 Filed 12/08/20 Page 10 of 10 PageID 10




                                              3475 Sheridan Street, Suite 310
                                              Hollywood, FL 33021
                                              Telephone: 754-217-3084
                                              Fax: 954-272-7807
                                              justin@zeiglawfirm.com
                                              Attorneys for Plaintiff
